Citation Nr: 9904741	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  98-07 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
right ankle disability. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The veteran had active military service from February 1971 to 
February 1975, from March 1977 to December 1981, from 
February 1982 to February 1984, and from October 1984 to June 
1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in March 1998.  A statement of the case was issued in April 
1998, and a substantive appeal was received that same month. 


FINDINGS OF FACT

1.  By rating decision in June 1994, the RO denied a claim by 
the veteran for entitlement to service connection for right 
ankle disability; the veteran did not initiate an appeal from 
that determination. 

2.  Evidence received subsequent to the June 1994 rating 
decision bears directly and substantially upon the specific 
matter under consideration and is, in view of the evidence 
previously assembled, so significant that it must be 
considered to decide fairly the merits of the veteran's 
claim.  


CONCLUSIONS OF LAW

1.  The June 1994 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence submitted since the June 1994 rating decision, 
which denied entitlement to service connection for right 
ankle disability, is new and material, and the veteran's 
claim for this benefit has been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By rating decision in June 1994, entitlement to service 
connection for right ankle disability was denied.  The 
veteran was notified of that determination, but did not 
initiate an appeal with a timely notice of disagreement.  
Accordingly, the rating decision became final.  38 U.S.C.A. 
§ 7105(c). 

A claim which is the subject of a final prior decision may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108.  The United States Court of Veterans 
Appeals (Court) has set forth a two-part analysis to be 
applied when a claim to reopen is presented.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The first step is to 
determine whether new and material evidence has been received 
to reopen the prior claim.  If so, then the second step, a de 
novo review of all of the evidence, old and new, is 
undertaken.  

For purposes of the first step of the Manio analysis, new and 
material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In reviewing the June 1994 rating decision, the Board notes 
that the RO indicated that it had denied the veteran's claim 
on the basis that there was "no record of findings in 
service including the discharge exam and the VA exam."  It 
would appear from that statement that the RO found no medical 
evidence of current right ankle disability.  

Evidence received subsequent to the June 1994 rating decision 
includes VA medical records and lay witness statements.  The 
lay statements are from fellow servicemembers and one such 
statement recounts first hand knowledge of the veteran 
exhibiting right foot symptomatology during service.  
Significantly, the VA medical records appear to list medical 
diagnoses of right ankle disability, variously referred to as 
right ankle destructive monoarticular arthritis and reactive 
arthritis.  

In view of the basis for the June 1994 rating decision which 
denied the veteran's claim, the Board believes that the 
evidence received since the June 1994 determination is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.  As such, it constitutes new 
and material evidence, and the veteran's claim has therefore 
been reopened. 


ORDER

The veteran's claim of entitlement to service connection for 
right ankle disability is reopened.  To this extent, the 
appeal is granted, subject to the directions set forth in the 
following remand portion of this decision. 


REMAND

The Board has jurisdiction of both parts of the two-step 
Manio analysis in new and material evidence cases.  However, 
if the RO initially found no new and material evidence to 
reopen and the Board finds that such new and material 
evidence has in fact been received (thus reopening the 
claim), then the case must be remanded to the RO for the 
second step of the Manio analysis (a de novo review of the 
entire record) unless there would be no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Further, the statutory duty to assist the veteran arises upon 
receipt of new and material evidence. 38 U.S.C.A. § 5107(a); 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Any VA medical records (not already 
of record) documenting ongoing treatment 
for right ankle complaints should be 
associated with the claims file. 

2.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and etiology of any right 
ankle disability.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests (including 
radiological studies) deemed medically 
advisable should be accomplished.  The 
examiner should clearly report the 
medical diagnosis for any right ankle 
disorder(s) found to be present.  With 
regard to any right ankle disorder(s) 
found to be present, the examiner should 
offer an opinion as to the etiology 
thereof.  Specifically, the examiner 
should be asked to offer an opinion as to 
whether it is as least as likely as not 
that any current right ankle disorder(s) 
is related to the service and/or to the 
right ankle complaints reported on VA 
examination in April 1994.  The examiner 
should also offer an opinion as to 
whether any right ankle disorder(s) is 
due to the service-connected left foot 
and left heel disabilities or has been 
aggravated by such service-connected 
disabilities.  

3.  After completion of the above, the RO 
should review the expanded record on a de 
novo basis and determine whether the 
veteran's claim can be granted.  The RO's 
review should include consideration of 
direct service connection as well as 
secondary service connection under 38 
C.F.R. § 3.310, including on the basis of 
aggravation by a service-connected 
disability under the holding in Allen v. 
Brown, 7 Vet.App. 439 (1995).  If the 
benefit sought remains denied, the RO 
should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The purpose of this remand is to afford the veteran due 
process of law and to assist him in the development of 
evidence in connection with his claim.  The Board intimates 
no opinion as to the eventual determination to be made.  The 
veteran is free to submit additional evidence in connection 
with his claim. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

